Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-4 and 6-13 are currently pending in the application. 

	
Applicant’s election of Group I (i.e. claims 1-4 and 6-11) in the reply filed on 02/17/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Thus, the requirement is deemed proper and is therefore made FINAL.

Claims 6-7, 9, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim.  Claims 1-3, 8, and 10-11 are examined on the merits herein.
The examiner further acknowledges that the elected species, compound 1, is free of the art.  Consequently, the search is being extended to non-elected species.

Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not provided an English translation of the certified copy of 
						            
							IDS

	The information disclosure statement (IDS) submitted on 10/12/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 8 and 10-11 is/are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature.  
In the instant case, applicant is claiming a compound of formula (I) wherein R3 and R4 can form -O-C1-6 alkyl-O- and can either be substituted or unsubstituted by various functional groups such as halogen, C1-C4 alkyl, C1-C4 alkoxy, and phenyl.  Additionally, claim 1 further recites Y as contrasting functional linking group that can either be absent or present; and when present Y can range from a single atom to functional moieties such as NHSONH, NHCONH, NHSO, or NHCO which can all affect the compounds’ chemical and physical reactivity.  Moreover, claim 1 recites R2 which can range from hydrogen, phenyl, cycloalkyl-benzyl, or a heterocyclic ring which further demonstrate that various compounds encompassed by formula (I) are structurally divergent.  Compounded to this list, is the presence of X wherein X is CH2, NH, O, or S and thus would make the core structure a quinoline as opposed to a quinazoline.   Finally, formula (I) compounds recite attachment of a R1 substituent which can be selected from various contrasting functional groups that are defined as contrasting moieties.  Taken as a whole, the examiner maintains that the compounds of formula (I) based on the recitation of the various attachment groups are directed to structures that do not share substantial structural features. Thus, when considering the different compounds encompassed by Formula (I), as recited in the instant claims, there does 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mortlock et al. (U.S. 7,709,479, cited by applicant and filed on an IDS 1449).



    PNG
    media_image1.png
    773
    568
    media_image1.png
    Greyscale

Such as compound 1 and compound 2 that anticipate instant formula (I) wherein R3 and R4 are methoxy group or unsubstituted C1 alkoxy; Z is N; X is NH; R1 and R5 are H; Y as -NHCO-, and instant R2 as unsubstituted phenyl or C5 membered heterocyclic containing O (see col. 23, lines 40-65; see instant claims 1-3 and 8).  Attention is also 

Accordingly, the teachings of Mortlock et al. anticipate claims 1-3, 8, and 11.


Claim(s) 1, 3, 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fatih, M. U. (U.S. 2003/0149045).

Fatih teaches therapeutic compounds that are novel JAK-3 inhibitors that are useful in treating leukemia and lymphoma as well as skin cancer, and skin inflammation (see abstract).  Additionally, Fatih teaches that the compounds of the invention can be formulated pharmaceutical salts, as medicaments, and provided as pharmaceutical compositions comprising the compounds of the invention (see instant claim 11; see abstract, paragraphs 0085, 100-101, and 109).  Preferred compounds include 4-(4’-hydroxy-phenyl)-amino-6,7-dimethoxyquinazoline or WHI-P131 or a pharmaceutically acceptable salt (see instant claims 1, 3, and 8; see paragraph 0095 and see claim 2).  Specifically, Fatih delineates the structure of WHI-P131 as follows:

    PNG
    media_image2.png
    406
    571
    media_image2.png
    Greyscale

Wherein instant R3 and R4 are C1alkoxy; Z as N; X as NH; R1 as H and Y as O and R2 as H (see paragraph 132; see instant claim 1, 3, and 8).  

Accordingly, the teachings of Fatih anticipate claims 1, 3, 8, and 11.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/26/2022